Citation Nr: 1537394	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for residuals of head injury.

2.  Entitlement to service connection for cervical spine disorder.

3.  Entitlement to service connection for lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on National Guard service from March 1980 to July 1980 and active duty from February 1981 to April 1992.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  However, a transcript of the hearing is not of record due to audio distortion.  The Veteran was offered an opportunity for another Board hearing, but declined, and requested that his case be considered based on the evidence of record.

In a June 2014 decision, the Board denied entitlement to an increased rating for status-post 4th finger distal phalanx chip fracture of the left hand, denied entitlement to service connection for gout and posttraumatic stress disorder (PTSD), and granted service connection for a bilateral foot disorder.  The Board also remanded the matters of entitlement to service connection for cervical spine disorder, lumbar spine disorder, bilateral knee disorder, facial scar, residuals of a head injury, and acquired psychiatric disorder other than PTSD for additional development.  

In a November 2014 rating decision, the Appeals Management Center granted service connection for limitation of flexion of the right and left legs, recurrent subluxation of the left knee, chronic adjustment disorder, and scars (claimed as facial scars), representing a full grant of these matters previously on appeal.  Accordingly, they are no longer before the Board.

With respect to the remaining claims listed on the title page, for the reasons expressed below, the Agency of Original Jurisdiction (AOJ) is deemed to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran does not have residuals of a head injury.

2.  A cervical spine disorder did not manifest in service and is not attributable to service, to include assessment of muscle spasm and strain therein.

3.  A lumbar spine disorder did not manifest in service and is not attributable to service, to include reports of strain and sprain therein; arthritis of the lumbar spine did not manifest to a compensable degree within one year of discharge from service.



CONCLUSIONS OF LAW

1. Residuals of head injury were not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  A cervical spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



3.  A lumbar spine disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) .

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2009 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the September 2009 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records, as well as Social Security Administration (SSA) records.

In the June 2014, the Board instructed that any private treatment records, including from the Workers Compensation Fund of Utah, IHC Health Services, and Granger Medical Clinical be obtained after receiving any necessary authorization from the Veteran; however, the Veteran did not respond to a request seeking authorization to obtain these outstanding records.  

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). Given the AOJ's efforts to obtain the necessary authorization, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

 Moreover, given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this instruction. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where there was substantial compliance with Board's remand instructions).

In addition, the Veteran was afforded VA examinations in 2014 in order to determine the nature and etiology of the claimed residuals of head injury, cervical spine disorder, and lumbar spine disorder, as instructed in the Board's June 2014 remand. A review of the examination reports reflects that the examiners took a complete history from the Veteran, reviewed the claims file, performed a physical examination, and provided an opinion with fully-stated rationale.  This examination is adequate for adjudication purposes and also thus complied with the Board's remand instructions in this regard. Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes arthritis and organic diseases of the nervous system. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

Initially, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

A. Residuals of Head Injury

The Veteran contends that he is entitled to service connection for residuals of head injury sustained in service.

Service treatment records include a June 1981 treatment report noting headaches across the frontal area where he struck his head 2 weeks prior.  Another June 1981 report notes that he hit his head on a truck and had headaches all day long.  He stated that he had a past history of the problem.  Tension headaches with spasm of upper traps were indicated.  Later in June 1981, headaches, probably tension in origin, were indicated. A July 1981 report notes post-concussion syndrome headache.  In September 1981, tension headaches with musculoskeletal tenderness and occipital trigger points were indicated.  

A November 1981 treatment report reflects that the Veteran presented with a chief complaint of a left head hematoma.  He noted that he hit his head on a truck while he was working on the truck.  He also presented with dizziness, vomiting, and blurred vision.  There was questionable loss of consciousness.  Objectively, he was alert and oriented.  He was photophobic bilaterally.  There was a 2 by 4 centimeter hematoma over the left ear that was tender to touch.  An x-ray of the skull was essentially within normal limits.  He was assessed with a contusion.

A February 1982 report notes a history of headaches for 9 months.  Initially he described tension headache and now had what sounded like occasional vascular headaches. 

In January 1990, the Veteran presented with a skin laceration and left ear pain due to hitting himself with a pick ax.  He denied loss of consciousness, headache, nausea, or vomiting.  He was assessed with an ear laceration without concussion.  

A November 1990 periodic examination report indicates that the Veteran was found to be neurologically normal.  

On report of medical history at discharge in March 1992, the Veteran denied frequent or severe headache, dizziness or fainting spell, loss of memory or amnesia, or periods of unconsciousness.  

On discharge examination in March 1992, the Veteran was found to be neurologically normal.  

A November 2009 emergency department note report from Intermountain Medical Center reflects that the Veteran presented with complaints of blurred vision and neck pain following a motor vehicle accident.  CT scan of the brain revealed no hemorrhage, edema, mass effect, midline shift, or herniation.  An impression of normal head CT scan was noted.  

On VA examination in October 2010, the Veteran reported that he suffered from a head injury in approximately June 1981 when he stumbled and struck the back of his head on the frame of a truck.  He did not believe that he lost consciousness. The examiner noted that while the service treatment records did not document this exact injury, he did seek treatment for headaches in the setting of prior head trauma in June 1981 and a June 1981 report noted that he hit his head a month earlier and had a past history of headaches.  He also reported another occasion when he injured his head while working on the underside of a vehicle when his colleague accidently lowered the vehicle on top of him.  His service treatment records documented this injury in November 1981.  The Veteran further reported head injury in 1990 from a pick ax.  

The Veteran further noted that he had a head injury in February 1991 in Saudi Arabia, when he was hit in the head on the left temple with the butt of a M16 rifle during a verbal disagreement.  He did not lose consciousness.  His superiors did not want the incident documented so he did not seek treatment.

After review of the Veteran's service treatment records, the examiner noted that, in summary, the available evidence about this head injuries reported by the Veteran did not meet the criteria for traumatic brain injury.  Furthermore, there was no diagnosis of TBI in service.  In addition, his complaints of headaches appeared to predate his head injuries and appeared chronic in nature.  The Veteran also noted that the Veteran's service treatment records related the Veteran's headaches to stress and showed that they predated active duty service.  Therefore, the examiner found no evidence of any TBI-related headaches.  

The Veteran also endorsed memory impairment, impaired attention and concentration, decreased speed of information processing, difficulty organizing, and impaired problem solving.  He indicated that his cognitive problems had worsened over time. The examiner noted that the Veteran's service treatment records did not support his contention of cognitive symptoms related to an in-service TBI.  

 The examiner noted no psychiatric or neurobehavioral symptoms due to TBI or other related symptoms.  

In sum, the examiner noted that there was no TBI in service and no diagnoses related to TBI, including headaches or cognitive impairment.  

On VA examination in October 2014, the Veteran reported having one significant head injury in late 1981, shortly after his entry into service.  He reported that when he was working under a vehicle, his colleague accident lowered the vehicle on top of him and his head essentially became caught between the vehicle and the floor.  He injured his head and his neck.  The examiner noted that service treatment records documented the injury in November 1981.  

During the appointment, the Veteran reported having headaches ever since that accident, which had worsened over time in terms of increased frequency.  He also reported cognitive symptoms that he attributed to a head injury in service, including poor short term memory and inability to process information quickly.  He was not found to have clinically significant problems of attention, concentration, or executive function.  He reported that his cognitive symptoms continued to worsen over time.  

After a thorough discussion and review of records, the examiner noted that, due to the direct effects of TBI at that time, he was not found to have clinically significant findings of seizures, dizziness, hypersensitivity to light or sound, vision problems, cranial nerve dysfunction, decreased sense of taste or smell, hearing loss, tinnitus, speech or swallowing difficulties, weakness or paralysis, numbness or paresthesias or other sensory changes, pain, bladder or bowel problems, erectile dysfunction, difficulty with walking or mobility, balance or coordination problems, fatigue, malaise, autonomic dysfunction, endocrine dysfunction, psychiatric symptoms, or neurobehavioral impairment.  

A physical examination was unremarkable with respect to TBI.  The examiner noted that while the Veteran described a history of head injury in service, the service treatment records did not reveal any findings of TBI.  Moreover, his separation examination and report of medical history did not show any evidence of TBI and a neurologic and psychiatric examination was normal.  In contrast to the expectation in TBI, his symptoms have continued to worsen in the present time. The examiner indicated that the worsening cognitive problems, in fact, reflected his advancing age and progressing medical comorbidities.  His examination did not show any clinically findings of any TBI.  In summary, the examiner indicated that there was no current disability of TBI from service.  

In sum, the record reflects the Veteran's report of cognitive symptoms and headaches which he related to his in-service head trauma; however, the VA examiner specifically determined that the symptoms as described by the Veteran did not constitute residuals of any head injury sustained in service and that there was no evidence of current disability.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the record is devoid of any credible evidence showing a current disability related to any in-service head injury.

Thus, without evidence of current disability, there is no basis upon which to award service connection for residuals of head injury, and discussion of the remaining criteria for service connection is not warranted.

Furthermore, to the extent that the Veteran reports that his headaches are related to in-service head trauma, the Board observes that the Veteran is already service-connected for migraine headaches.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for residuals of head injury. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Cervical and Lumbar Spine

The Veteran also contends that he is entitled to service connection for cervical and lumbar spine disability stemming from injuries sustained in service.  

The Veteran's service treatment records reflect that, in March 1981, the Veteran reported that he fell down a flight of stairs and hit his back on steps on the way down.  He reported muscular pain worse on movement.  Objectively, he had 45 percent range of motion and pain on palpation.  He was assessed with muscle spasms.  Later in March 1981, he was referred for x-ray of the thoracic spine, which was within normal limits.  He was assessed with rule-out ligamentous and muscular strain of the dorsal spine.  On physical therapy consult, he was assessed with back strain secondary to fall.  

A June 1981 report reflects that the Veteran was seen for complaint of headache from the neck to the head.  He had a history of head trauma.  Increased neck muscle spasm was noted.  He was assessed with rule-out tension headache.  Cervical spine and skull x-rays were within normal limits.  

In September 1981, the Veteran was assessed with tension headaches of the tension variety with musculoskeletal tenderness and occipital trigger points.  

In October 1982, the Veteran presented with complaint of low back pain after falling off the bumper of a truck.  Range of motion of the back was extremely limited in flexion.  X-rays revealed no evidence of fracture.  An assessment of sacroiliac strain was noted.

An August 1983 entry reflects that the Veteran presented with complaints of pain in the mid-back area after injury from lifting a generator.  He as assessed with chronic recurrent back pain, probably secondary to ligamentous strain in the past.  

In January 1985, the Veteran endorsed neck pain and headache.  He reported that he was doing neck exercises when he felt something "pop."  He was assessed with muscle spasm and strain.

In August 1985, x-ray of the lumbar spine was normal.  An assessment of contusion with some acute low back strain was noted.

In March 1990, he was assessed with resolving lumbar sprain.  Another March 1990 report notes improving lumbar spasms.  An examination was normal except for limited range of motion and stiffness secondary to pain in the left superior trapezius.  He was assessed with muscle spasm and strain.

A November 1990 periodic examination reflects that the spine was normal.  

On report of medical history at discharge in March 1992, the Veteran denied recurrent back pain, but endorsed broken bones and swollen or painful joints.  A notation on the report indicates that these complaints were related to the shoulders.  

On discharge examination in March 1992, the spine was normal.  

A November 2009 emergency department note report from Intermountain Medical Center reflects that the Veteran complained with neck pain and other complaints after being involved in a car accident.  A neck CT scan revealed some minimal multilevel degenerative changes with no evidence of acute injury.  A chronic benign erosive lesion centered in the right lateral C5 vertebral body and adjacent neural foramen was also indicated.  He was assessed with status post motor vehicle collision with cervical strain. 

On VA Gulf War examination in March 2010, the Veteran related that he had multiple orthopedic injuries in service.  He described myalgias and arthralgias in all of his joints.  He reported dull ache in the cervical and lumbar spine which became sharp in nature with any exertion of 30 to 45 minutes.  He did not relate any particular injury in service, only that he was seen for strain of the spine on and off through service related to a couple different injuries.  He related that his lumbar and cervical spine condition worsened since his service in the Gulf War.  

After physical examination and x-ray, the examiner diagnosed cervical spine strain and thoracolumbar strain with lumbosacral degenerative disc disease/arthritis.    

SSA records reflect that the Veteran has been in receipt of disability benefits since April 2010 with a primary diagnosis of osteoarthritis of the bilateral knees and degenerative disc disease of the lumbar spine.

An April 2010 VA primary care note reflects the Veteran report of back/neck pain which he stated began in service when a truck fell and hit his head.  He also stated that he was blown up against a tank from an ammunition dump in Kuwait.  He was assessed with back and neck pain.

On VA examination in October 2010, the Veteran reported that he injured his neck in 1981.  He stated that he was a mechanic and was lying down on a creeper underneath a car when somebody lowered the jack and he hit his head and injured his neck at the same time.  The examiner also noted that he saw in the Veteran's service treatment records that he had neck pain in 1985 which was diagnosed as a muscle spasm.  There were no other injuries or treatment documented in these records, nor did the examiner find private treatment records documenting ongoing treatment of a neck condition.  He endorsed pain in stiffness in the neck in the right trapezius musculature.  

With regard to the lumbar spine, the Veteran reported that he injured his low back when he fell down stairs in 1981.  The examiner noted that the Veteran was assessed with lumbar strain or muscle spasms in 1981, 1982, 1983, and 1990.  There were no private treatment records documenting ongoing treatment since service.  He endorsed current back pain.  

After physical examination, the examiner diagnosed cervical spine strain and thoracolumbar strain with lumbosacral degenerative disc disease.  

With respect to cervical strain, the examiner noted that the Veteran did not have any other injuries or treatment in service outside of one incident of muscle spasm in 1985.  There were no records establishing continuity of care for a cervical spine condition.  Therefore, the examiner opined that the current neck condition is less likely as not caused by or a result of his experiences in service.  

In regard to the claimed lumbar spine disorder, the examiner noted that the in-service assessments of lumbar strain and muscle spasm were temporary overuse injuries and not considered chronic disabling conditions.  He did not have any records establishing continuity of care for a back condition.  Therefore, the examiner opined that the current back condition is less likely as not caused by or a result of his experiences in service.  

On VA examination in September 2014, the examiner indicated that he reviewed the Veteran's service treatment records, which reflected occasional complaints of low back pain and assessments of strain and sprain.  The Veteran endorsed current pain whenever he stood and walked with occasional radiculopathic pain shooting down both legs to the feet.

The examiner noted that the Veteran had very limited evidence of any chronic neck condition while in service. He was seen in June 1981 and had cervical spine x-rays as part of a headache workup, and the films were negative. He was seen in November 1981 after having been injured from having a truck fall on him. He was diagnosed with a contusion and hematoma over the left ear. He was seen in January 1985 once with a diagnosis of muscle spasm and strain. He had been treated since discharge both by civilian providers and at the VA for chronic cervical pain.   The Veteran was also involved in a motor vehicle accident in November 2009 and had a CT of the neck which was negative; the diagnosis at that time was cervical strain. He had x-rays done in March 2010 for the previous examination, which were normal.  The Veteran endorsed current symptoms of chronic neck pain and limited motion.

After physical examination, the examiner diagnosed lumbar degenerative disc disease.  The examiner opined that this disability is less likely than not related to service. The examiner noted that the Veteran was only treated for strains and sprains in service and he now had degenerative disc disease, which he found was less likely than not related to the service conditions.  The examiner also cited his examination findings, where he noted that, given the prevalence of lower back pain in the general population, especially in obese patients (which the Veteran was, weighing 425 pounds) the Veteran's findings were not unusual, and he did not see a continuity of care for a specific condition of the lumbar spine which would be anything more than occasional strains/sprains while in service.  Post-service records did not document mild early degenerative lumbar disc disease at L4-5 and L5-S1 until 2010, nearly 20 years after discharge from service.  

The examiner also diagnosed cervical strain.  He opined that the claimed condition was less likely than not incurred in or caused by the in-service injury, citing to the examination findings.  He further noted that the Veteran had no diagnosis of cervical spine abnormality other than chronic cervical strain.  He found it less likely than not that this is a result of a transient episode of cervical strain experienced in 1985.

Upon careful review of the record, the Board finds that service connection for a cervical spine disorder must be denied.  While there is a post-service diagnosis of cervical strain, there is no evidence that the Veteran's current cervical spine disorder had its onset in service or is otherwise related to service.  

Here, there is no evidence that the Veteran's cervical strain had its onset in service or is otherwise related to service. While muscle spasm and strain along with neck complaints was indicated one time in service, cervical strain or chronic cervical spine disorder was not noted.  The cervical spine was noted to be normal on discharge from service, and the Veteran denied relevant complaints on report of medical history at discharge.  Moreover, there is no evidence of cervical strain or neck complaints until many years after service, as the first evidence of such complaints is in 2009, related to the Veteran's treatment following a motor vehicle accident. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b).  In addition, when the Veteran first sought treatment, he did not place an onset of neck or cervical spine symptoms in service.

The only pertinent medical opinion of record is that of the September 2014 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's current cervical strain and his service, to include the neck complaints and muscle spasm noted in service. Thus, the only credible, probative opinion of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

With regard to the claimed lumbar spine disability, the Board notes that the record reflects complaints and treatment for lumbar strain and sprain on a few occasions in service, as well as post-service diagnosis of degenerative disc disease and arthritis.

However, none of the credible, probative evidence supports a finding of a relationship between the Veteran's service and his diagnosed degenerative disc disease and arthritis.  Post-service back complaints are not noted until 2010, just prior to when he filed his claim, and lumbar degenerative changes were not identified until 2010. The Board again notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson, 230 F.3d at 1333; Shaw, 3 Vet. App. at 365.  Here, back pathology, to include arthritis, was not noted during service.  In fact, the spine was normal and the Veteran denied a history of back trouble at separation.  The Board finds that the service treatment records do not show a combination of low back or lumbar spine manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  These records show only show occasional treatment for complaints of low back pain with assessment of sprain and strain.  In addition, characteristic manifestations sufficient to identify the disease entity were not noted during service or within one year of separation. 38 C.F.R. § 3.303.  Rather, whenever examined the spine was normal and he denied pertinent pathology.  

Moreover, there is no competent evidence of record otherwise linking a spinal disorder to his active service.  Instead, the only opinions on the matter weigh against the Veteran's claim.  In this regard, the VA examiner in September 2014 opined that, after review of the Veteran's claims file, including service treatment records and examination, it was less likely as not that the Veteran's lumbar spine disorder is related to service. The Board finds that the September 2014 VA opinion is competent and highly probative as the examiner reviewed the Veteran's service records and took a history from him and provided rational for the opinion.  There is no contrary medical opinion on file.

The Board has also considered Veteran's report that he has experienced back symptoms since service.  The Board acknowledges Veteran is competent to report symptoms present and past.  See Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this case, the Board finds that the Veteran's assertions of back related symptoms in and since service are not credible.  We find the contemporaneous records showing a normal spine and his denial of pertinent pathology to be a far more credible history.

With respect to the diagnosed arthritis of the lumbar spine there is no indication that the disability first manifest in service or within one year of any service.  Arthritis was not "noted" during service and the normal service records establish that he did not have characteristic manifestations of the disease process during service or within one year. Rather, the record reflects that arthritis was manifest in March 2010. Thus, we conclude that arthritis was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In essence, the evidence establishes that the Veteran had some low back pain, strain, and sprain in service.  However, the more probative evidence establishes that he did not have lumbar spine pathology during service or arthritis within one year of separation.  Furthermore, the evidence establishes that the remote onset of lumbar spine pathology is unrelated to service and that a chronic lumbar pathology was not manifest until many years after service.  

Finally, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his cervical and lumbar spine disorders are related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his current disabilities and service, to include the specific, reasoned opinion of the physician who performed the September 2014 VA examination.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for cervical and lumbar spine disorders. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for cervical spine disorder is denied

Entitlement to service connection for lumbar spine disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


